Mr. Justice Tantis delivered the opinion of the court: Claimant herein alleges that on June 1, 1930 W. B. Read & Company furnished to the Illinois School for the Blind certain supplies set out in their Bill of Particulars amounting to the sum of One Hundred Thirty-two and 14/100 Dollars ($132.14). A report from the school at Jacksonville with invoice attached shows that the goods were received and accepted and that the bill is unpaid. The claim seems to fall within the rule mentioned in the Shell Petroleum case (reported 7 C. C. R. 224). “Where the facts are undisputed that the State has received supplies as ordered by some department, within their authorized limitation, and that the bill for same was not presented for payment before the lapse of the appropriation, out of which it could have been paid, an award for the amount due will be made.” Franklin Coal Co. vs. State, 7 C. C. R. 114. There being no question raised as to the validity of the account and the claim having been filed within five years, an award is made to claimant in the sum of One Hundred Thirty-two and 14/100 Dollars ($132.14).